Per Curiam.
The plaintiff claimed that the cause of the damage to his moving van was a defect in the highway due to a limb which protruded from a tree in front of the premises known as 55 Putnam Avenue, in the town of Hamden. The defendant contends that there was insufficient evidence, requisite to support the judgment, that the claimed defect was such and had existed for such a length of time that the town, in the exercise of reasonable care, ought to have had knowledge of it.
The finding does not show actual notice. The plaintiff introduced in evidence, without objection, a series of photographs depicting visible representations of the conditions of the highway “a couple of hours” after the impact occurred. Their weight as evidence was for the court. See McGar v. Bristol, 71 Conn. 652, 655; 32A C.J.S., Evidence, §771.
*609The trial court concluded that the diagonal growth of the trunk of the tree and its limb, protruding into the highway, constituted a defective and dangerous condition of which “[t]he town had constructive notice . . . for it had existed for many years.”
We think that the court could reasonably conclude that the damage to the plaintiff’s moving van was caused by a defect in the highway and that the defect had been there sufficiently long to charge the town with notice of its existence. See Lepri v. Branford, 152 Conn. 210, 212; Cagianello v. Hartford, 135 Conn. 473, 477.
There is no error.
Dearington, Jacobs and Kinmonth, Js., participated in this decision.